Exhibit 10.22.5.15

 

Caddo County, Oklahoma    Grady County, Oklahoma    Major County, Oklahoma
Canadian County, Oklahoma    Grant County, Oklahoma    Noble County, Oklahoma
Comanche County, Oklahoma    Harper County, Oklahoma    Roger Mills County,
Oklahoma Dewey County, Oklahoma    Kingfisher County, Oklahoma    Woodward
County, Oklahoma Garfield County, Oklahoma    Lincoln County, Oklahoma    Garvin
County, Oklahoma    Logan County, Oklahoma   

AMENDED, RESTATED AND CONSOLIDATED

MORTGAGE OF OIL AND GAS PROPERTY, SECURITY AGREEMENT,

ASSIGNMENT OF PRODUCTION

AND

FINANCING STATEMENT

Dated as of May 5, 2017

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW
MORTGAGEE TO TAKE THE MORTGAGED PROPERTIES AND SELL THEM WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS MORTGAGE.

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.

THIS INSTRUMENT COVERS AS-EXTRACTED COLLATERAL; THE INTEREST OF MORTGAGOR IN
MINERALS OR THE LIKE (INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY
INTEREST CREATED BY THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND
TO THE ACCOUNTS RESULTING FROM THE SALE THEREOF AT THE WELLHEAD OR WELLHEADS OF
THE WELL OR WELLS LOCATED ON THE REAL PROPERTY DESCRIBED HEREIN.

THIS INSTRUMENT COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES RELATED TO THE
REAL PROPERTY DESCRIBED HEREIN.

THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE OR COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN EXHIBIT A HERETO, AND
SUCH FILING SHALL SERVE, AMONG OTHER PURPOSES, AS A UCC FIXTURE FILING AND AS A
FINANCING STATEMENT FOR AS-EXTRACTED COLLATERAL.

MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE AND IMMOVABLE PROPERTY
CONCERNED, WHICH INTEREST IS DESCRIBED HEREIN.

For purposes of filing this Mortgage as a financing statement: Mortgagor is the
debtor and Mortgagee is the secured party. Mortgagor is comprised of PrimeEnergy
Corporation, a corporation organized under the Laws of the State of Delaware,
and PrimeEnergy Management Corporation, a corporation organized under the Laws
of the State of New York, and Mortgagor’s mailing address is 9821 Katy Freeway,
Suite 1050, Houston, Texas 77024. Mortgagee’s mailing address is 2200 Post Oak
Boulevard, 17th Floor, Houston, Texas 77056.

Please return this document with filing information to:

Bee Archaphorn

Winstead PC

500 Winstead Building

2728 N. Harwood Street

Dallas, Texas 75201



--------------------------------------------------------------------------------

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE OF OIL AND GAS PROPERTY, SECURITY
AGREEMENT, ASSIGNMENT OF PRODUCTION AND FINANCING STATEMENT

KNOW ALL MEN BY THESE PRESENTS:

THIS AMENDED, RESTATED AND CONSOLIDATED MORTGAGE OF OIL AND GAS PROPERTY,
SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION, AND FINANCING STATEMENT (as the
same has been or may be amended, restated, supplemented or otherwise modified
from time to time, this “Mortgage”) is made and entered into as of May 5, 2017,
by PRIMEENERGY CORPORATION, a Delaware corporation (“Prime”) and PRIMEENERGY
MANAGEMENT CORPORATION, a New York corporation (“PEMC”; and Prime and PEMC
herein, individually and collectively, “Mortgagor”), to COMPASS BANK, as
Administrative Agent for the benefit of the Secured Parties (in such capacity
and together with its successors and assigns in such capacity, “Mortgagee”). The
addresses of Mortgagor and Mortgagee appear on the cover page and in Section 6.9
of this Mortgage. Capitalized terms not defined in the body of this Mortgage are
defined in Section 6.12 hereof.

R E C I T A L S

A. Mortgagor has previously executed and delivered to Mortgagee or its
predecessors in interest, those certain deeds of trust, mortgages and related
instruments described in Schedule 1 attached hereto (as amended or otherwise as
described in Schedule 1, the “Existing Mortgages”), covering the real property
described therein and securing the indebtedness as described therein.

B. Mortgagor and Mortgagee desire to amend, restate and consolidate the Existing
Mortgages pursuant to this instrument.

C. Lenders have extended a credit facility to Prime (“Borrower”) which is
evidenced by Borrower’s promissory notes made payable to the order of Lenders in
the aggregate principal sum of $300,000,000, as further described in Section 1.2
hereof.

D. One or more of the Loan Parties and one or more of the Secured Parties may
from time to time enter into Secured Swap Agreements and Secured Cash Management
Agreements, and Mortgagor will directly or indirectly benefit therefrom.

E. PEMC is a Subsidiary of Borrower and has guaranteed the indebtedness of
Borrower to the Secured Parties. PEMC will directly or indirectly benefit from
the use of the proceeds of the indebtedness and obligations described in Article
1. Mortgagor is the owner of all of the properties described on Exhibit A to
this Mortgage. Mortgagor desires to mortgage the property described on Exhibit A
hereto in order to secure the Obligation (as hereinafter defined).

NOW, THEREFORE, Mortgagor and Mortgagee agree that the Existing Mortgages are
hereby amended, restated and consolidated in their entirety to read as follows:

CONVEYANCE AND GRANT OF LIEN

Mortgagor, to secure payment and performance of the Obligation, and for and in
consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) cash and other
valuable consideration in hand paid to Mortgagor, the receipt and sufficiency of
which are hereby acknowledged, and for and in consideration of the debt
hereinafter mentioned, has MORTGAGED, GRANTED, BARGAINED, SOLD, ASSIGNED,
TRANSFERRED, and CONVEYED, and by these presents does MORTGAGE, GRANT, BARGAIN,
SELL, ASSIGN, TRANSFER, and CONVEY, unto Mortgagee, its successors and assigns,
and specifically grant to and confirm upon Mortgagee, its successors and
assigns, a Lien upon and a security interest in, and the power to sell in the
manner provided in the Oklahoma Power of Sale Mortgage Foreclosure Act, 46 Okla.
Stat. §40 et seq., as amended from time to time, the real and personal
properties, rights, titles, interests, and estates described or to which
reference is made in Paragraphs I through VI, inclusive, below, whether now
owned by Mortgagor or hereafter acquired by Mortgagor (herein collectively
called the “Mortgaged Property”), to-wit:

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 1



--------------------------------------------------------------------------------

Paragraph I. Oil and Gas Leases and Other Properties. All of Mortgagor’s
undivided interest and title, now owned or hereafter acquired, in and to (i) the
oil, gas and mineral leases described and/or to which reference may be made on
Exhibit A attached hereto and made a part hereof for all purposes and
incorporated herein by reference as fully as if copied verbatim, together with
any other leases or agreements which cover or pertain to the lands described or
referred to in Exhibit A, even if such leases or other agreements are not
described or are incorrectly or insufficiently described on Exhibit A, together
with any amendments, corrections, modifications, confirmations, renewals,
substitutions, ratifications, supplements, replacements or extensions of any
such leases (the “Subject Leases”); (ii) the oil, gas and other minerals in and
under the lands described or referred to in Exhibit A (or described or referred
to in any of the instruments described or referred in Exhibit A), together with
the oil, gas and other minerals in and under the lands covered by the Subject
Leases and/or the lands spaced, pooled or unitized therewith (the “Lands”);
(iii) the oil, gas and other mineral interests and estates in and under the
Lands including, but not limited to, working interests, royalties, overriding
royalties, net profits interests and production payments (the “Subject
Interests”); (iv) any and all oil and gas units covering, in whole or in part,
the Lands covered by, or derived or carved from, the Subject Leases and/or the
Lands spaced, pooled or unitized therewith; (v) all pooling, communitization,
unitization and similar orders of Governmental Authorities, bodies and
commissions that cover all or any portion of the Lands; and (vi) the Lands and
all lands pooled, unitized or communitized therewith. It is expressly understood
and agreed that (1) Mortgagee shall not be liable in respect of the performance
of any covenant or obligation of Mortgagor concerning such Subject Leases, and
(2) any decimal fractional interests set out on Exhibit A pertaining to the
Subject Leases have been appended for purposes of certain representations and
warranties of Mortgagor with respect to title and for informational purposes
only, and shall not limit in any way whatsoever the interest of Mortgagor in the
Subject Leases;

Paragraph II. Hydrocarbons. All oil, gas, casinghead gas, drip gasoline, natural
gasoline and condensate, all other liquid and gaseous hydrocarbons, and all
other minerals, whether similar to the foregoing or not (herein collectively
called “Hydrocarbons”), now or hereafter accruing to or produced from the
Subject Interests and/or to which Mortgagor now or hereafter may be entitled as
a result of or by virtue of its record and/or beneficial ownership of any one or
more of the Subject Interests;

Paragraph III. Contracts. All present and future rights of Mortgagor (including
all rights to receive payments, including lease bonuses, rents, tolls, incomes,
and royalties) under or by virtue of all present and future operating
agreements, contracts for the purchase, exchange, processing, transportation or
sale of Hydrocarbons, and other contracts and agreements relating in any way to
all or any part of the Mortgaged Property, as the same may be amended or
supplemented from time to time (herein collectively called the “Subject
Contracts”);

Paragraph IV. Other Property. All tenements, hereditaments, appurtenances, and
properties in anywise appertaining, belonging, affixed, or incidental to the
Subject Interests, in which Mortgagor now owns or hereafter acquires an
interest, including any and all property, real or personal, in which Mortgagor
now owns or hereafter acquires an interest which is situated upon and/or used or
useful in connection with all or any part of the Subject Interests and
including, but subject to the penultimate paragraph of this Conveyance and Grant
of Lien section, all pipelines, gathering lines, trunk lines, lateral lines,
pipeline easements and rights-of-way, compressor, dehydration units, separators,
heater treaters, valves, flow lines, gauge meters, alarms, supplies, machinery,
derricks, buildings, tanks, wells, well bores, casings, Christmas trees, tubing,
rods, liquid extractors, engines, boilers, tools, appliances, cables, wires,
surface leases, rights-of-way, easements, servitudes, and franchises, and all
accessions, additions, substitutes and replacements to or for, and all
accessories and attachments to any of the foregoing (all such surface leases,
easements, licenses, rights-of-way, and franchises being herein called the
“Subject Easements,” and all such tangible property described in this Paragraph
IV being herein called the “Personal Property”);

Paragraph V. Other Rights to Hydrocarbons. Any and all other rights, titles,
estates, royalties, and interests (whether or not presently included in the
Subject Interests) now owned or hereafter acquired by Mortgagor in and to all
reversions, remainders, tolls, rents, revenues, issues, proceeds, earnings,
income, and profits from the Lands; and

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 2



--------------------------------------------------------------------------------

Paragraph VI. Proceeds. Proceeds from the Mortgaged Property described in
Paragraphs I through V above.

TO HAVE AND TO HOLD the Mortgaged Property, together with all and singular the
rights, privileges, contracts, and appurtenances now or hereafter at any time
before the foreclosure or release hereof in anywise appertaining or belonging
thereto, unto Mortgagee and to its successors and assigns, forever, and
Mortgagor hereby binds and obligates Mortgagor and Mortgagor’s successors to
warrant and forever defend, all and singular, the Mortgaged Property unto
Mortgagee and to its successors and assigns, against the lawful claims of any
and all Persons whomsoever claiming or to claim the same, or any part thereof,
subject to the Permitted Liens.

Notwithstanding any provision in this Mortgage to the contrary, in no event is
any Excluded Property included in the definition of “Mortgaged Property,” or
“Collateral” or “Property” and no Excluded Property is hereby encumbered by this
Mortgage.

This conveyance is made upon the terms and provisions hereinafter set out to
secure the full and final payment and performance of the Obligation.

SECURITY INTEREST

To further secure the Obligation, Mortgagor hereby grants to Mortgagee a
security interest in the entire interest of Mortgagor (whether now owned or
hereafter acquired) in and to:

(a) the Mortgaged Property;

(b) all as-extracted collateral and all oil, gas and other Hydrocarbons and
minerals produced from or allocated to the Mortgaged Property, and any products
processed or obtained therefrom (herein collectively called the “Production”),
and all Liens in the Production securing payment of the proceeds of the
Production, including those Liens provided under statutes enacted in the
jurisdictions in which the Mortgaged Property is located;

(c) all equipment, inventory, improvements, fixtures, accessions, goods and
other personal property of whatever nature now or hereafter located on or used
or held for use in connection with the Mortgaged Property (or in connection with
the operation thereof or the treating, handling, storing, transporting,
processing or marketing of Production) and all renewals or replacements thereof
or substitutions therefor;

(d) all contract rights, contractual rights and other general intangibles
related to the Mortgaged Property, the operation thereof (whether Mortgagor is
operator or non-operator), or the treating, handling, storing, transporting,
processing or marketing of Production, or under which the proceeds of Production
arise or are evidenced or governed;

(e) all geological, geophysical, engineering, and seismic data together with
Mortgagor’s proprietary interpretations thereof and all accounting, title, legal
and other technical or business data and records, and logs, lease files, well
files and other books and records (including computerized records and data)
concerning the Mortgaged Property or the Production that are in the possession
of Mortgagor or are licensed to Mortgagor and/or in which Mortgagor can
otherwise grant a security interest, and all books, files, records, magnetic
media, computer records and other forms of recording or obtaining access to such
data;

(f) all money, documents, instruments, chattel paper, securities, accounts or
general intangibles arising from or by virtue of any transaction related to the
Mortgaged Property or the Production (all of the properties, rights and
interests described in clauses (a), (b), (c), (d) and (e) above and this clause
(f) being herein sometimes collectively called the “Collateral”); and

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 3



--------------------------------------------------------------------------------

(g) all proceeds of the Collateral or payments in lieu of Production (such as
“take or pay” payments), whether such proceeds or payments are goods, money,
documents, instruments, chattel paper, securities, accounts, general
intangibles, fixtures, real property or other assets (the Mortgaged Property,
Collateral and the proceeds of the Collateral and payments in lieu of
Production, collectively, the “Property”).

Upon the occurrence of any default, Mortgagee is and shall be entitled to all of
the rights afforded a secured party by the applicable Code with reference to the
Collateral, or Mortgagee may proceed as to both the real and personal property
covered hereby in accordance with the rights granted under this Mortgage with
respect to the real property covered hereby. Such rights shall be cumulative and
in addition to those granted to Mortgagee under any other provision of this
Mortgage or under any other instrument executed in connection with or as
security for all or any part of the Obligation.

REFERENCE IS MADE TO SECTION 6.12 FOR THE DEFINITIONS OF SEVERAL OF THE TERMS
USED HEREIN.

ARTICLE 1

SECURED OBLIGATION

This Mortgage is made to secure and enforce the following note or notes,
guaranty, obligations, indebtedness, covenants, conditions, agreements, loans,
advances, debts, and liabilities (herein collectively called the “Obligation”):

Section 1.1 Credit Agreement. All indebtedness and other obligations now or
hereafter incurred or arising pursuant to the provisions of that certain Third
Amended and Restated Credit Agreement dated as of February 15, 2017, by and
among Borrower, the lenders party thereto (with their successors and assigns,
being collectively called herein the “Lenders”), and Mortgagee as Administrative
Agent, and all supplements thereto and amendments or modifications thereof, and
all agreements given in substitution therefor or in restatement, renewal or
extension thereof, in whole or in part (such Third Amended and Restated Credit
Agreement, as the same may from time to time be supplemented, amended or
modified, and all other agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part, being herein
called the “Credit Agreement”), including the “Secured Obligations” as defined
in the Credit Agreement.

Section 1.2 Notes. Those certain promissory notes executed and delivered by
Borrower pursuant to the Credit Agreement, having principal sums aggregated in
an amount up to but not exceeding Three Hundred Million and No/100 Dollars
($300,000,000.00), bearing interest as specified therein (including interest
occurring during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), being payable as provided therein and, if not sooner matured (by
acceleration or otherwise), finally maturing as provided in the Credit Agreement
(as the same may be supplemented, amended, modified, extended, and renewed,
being collectively referred to herein as the “Notes”).

Section 1.3 [Intentionally Omitted].

Section 1.4 Indebtedness Arising Under Security Instruments. All indebtedness,
obligations, covenants, conditions, agreements, and liabilities arising pursuant
to the provisions of this Mortgage and/or any other security agreement,
mortgage, deed of trust, collateral pledge agreement, contract, assignment, or
loan agreement of any kind now or hereafter existing as security for, executed
in connection with, or related to the Obligation and/or any part thereof (each
such agreement being herein called “other security instruments”).

Section 1.5 Future Advances to Borrower. All other loans and future advances
that any Secured Party may now or hereafter make to Borrower that Borrower and
the Secured Parties contemplate may be necessary from time to time. Such future
advances, if any, shall be made on such conditions as Borrower and the Secured
Parties may negotiate, but it is specifically agreed that the Secured Parties
have not hereby agreed to advance any such additional sums.

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 4



--------------------------------------------------------------------------------

Section 1.6 Secured Swap Agreements. Any and all obligations, contingent or
otherwise, whether now existing or hereafter arising under any Secured Swap
Agreement (which amounts shall be deemed to be the Swap Termination Values under
such Secured Swap Agreements as of the date the Obligation is being determined);
provided that notwithstanding anything to the contrary herein or in any Loan
Document, the “Obligation” shall not include, with respect to any Loan Party,
any Excluded Swap Obligations of such Loan Party.

Section 1.7 Costs and Expenses. All sums advanced and costs and expenses
incurred by the Mortgagee and/or Secured Parties, including all accounting,
engineering, management, consulting or like fees and legal fees, made and
incurred in connection with the foregoing Sections 1.1, 1.2, 1.3, 1.4, 1.5 and
1.6, or any part thereof, or in connection with the acquisition, perfection,
realization, maintenance, or preservation of the security therefor, or in
connection with the following Section 1.8, or any part thereof, whether such
advances, costs, or expenses shall have been made and incurred at the request of
Mortgagor or Borrower or Mortgagee and/or the Secured Parties.

Section 1.8 Renewals, Extensions, and Rearrangements. Any and all renewals,
extensions, increases, rearrangements and/or substitutions of all or any part of
the Notes, indebtedness, obligations, debts, loans, advances, covenants,
agreements, and liabilities described or to which reference is made in the
foregoing Sections 1.1, 1.2, 1.3, 1.4, 1.5, 1.6 and 1.7.

ARTICLE 2

CERTAIN REPRESENTATIONS, WARRANTIES,

AND COVENANTS OF MORTGAGOR

Section 2.1 Representations and Warranties. With knowledge that Mortgagee is
relying on the representations and warranties made herein without independent
investigation, Mortgagor hereby covenants, agrees, represents, and warrants to
Mortgagee that:

(a) Valid and Subsisting Leases. The Subject Leases described on Exhibit A are
valid and subsisting and are in full force and effect.

(b) Authority. Mortgagor has authority to execute this Mortgage, to grant,
bargain, sell, mortgage, assign, transfer, and convey the Mortgaged Property to
Mortgagee pursuant to this Mortgage, and to make the covenants, representations,
warranties, and assignments contained in this Mortgage.

(c) Title. Mortgagor (i) has good and defensible title to, (ii) is the lawful
owner and holder of, and (iii) is possessed of the Mortgaged Property free and
clear of any and all Liens except Permitted Liens.

(d) Interests. With respect to each Mortgaged Property, the ownership of
Mortgagor in such Mortgaged Property does and will, (i) with respect to each
well described in Exhibit A hereto in connection with such Mortgaged Property,
(A) entitle Mortgagor to receive (subject to the terms and provisions of this
Mortgage) a decimal share of the Production produced from, or allocated to, such
well equal to not less than the decimal share set forth in Exhibit A in
connection with such well opposite the words “Net Revenue Interest” (or words of
similar import), (B) cause Mortgagor to be obligated to bear a decimal share of
the cost of exploration, development and operation of such well not greater than
the decimal share set forth in Exhibit A in connection with such well opposite
the words “Working Interest” (or words of similar import) and (ii) if such
Mortgaged Property is shown in Exhibit A to be subject to a unit or units, with
respect to each such unit, (A) entitle Mortgagor to receive (subject to the
terms and provisions of this Mortgage) a decimal share of Production produced
from, or allocated to, such unit equal to not less than the decimal share set
forth in Exhibit A in connection with such Mortgaged Property opposite the words
“Unit Net Revenue Interest” or words of similar import (and if such Mortgaged
Property is subject to more than one unit, words identifying such interest with
such unit), and (B) obligate Mortgagor to bear a decimal share of the cost of
exploration, development and operation of such unit not greater than the decimal
share set forth in Exhibit A in connection with such Mortgaged Property opposite
the words “Unit Working Interest” or words of similar import (and if such
Mortgaged Property is subject

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 5



--------------------------------------------------------------------------------

to more than one unit, words identifying such interest with such unit); such
shares of Production which Mortgagor is entitled to receive, and shares of
expenses which Mortgagor is obligated to bear, are not and will not be subject
to change (other than changes which arise pursuant to non-consent provisions of
operating agreements described in Exhibit A in connection with such Mortgaged
Property, respectively, in connection with operations hereafter proposed)
except, and only to the extent that, such changes are reflected in Exhibit A.

(e) Rents, Royalties and Taxes. All rents and royalties due and payable under
the Subject Leases have been paid or otherwise accounted for and all Hydrocarbon
severance and production Taxes, windfall profit Taxes, and all property Taxes
payable by Mortgagor with respect to the Mortgaged Property have been paid.

Section 2.2 Covenants of Mortgagor. Mortgagor, for Mortgagor and Mortgagor’s
successors, covenants and agrees, unless otherwise specifically permitted or
allowed in the Credit Agreement, to do the following:

(a) Cure of Defects. If (i) any legal proceedings are instituted challenging or
attacking the validity or priority of this Mortgage or of any rights or Liens
created or evidenced hereby with respect to the Mortgaged Property, or (ii) any
adverse claim is made against upon the title to any of the Mortgaged Property
other than Permitted Liens, Mortgagor will give Mortgagee written notice thereof
within three (3) business days after Mortgagor has knowledge of such legal
proceedings or adverse claim, and, at Mortgagor’s own cost and expense,
Mortgagor will diligently endeavor to cure any defect that may be claimed, and
Mortgagor will take all necessary and proper steps for the defense of such legal
proceedings, including the employment of counsel reasonably acceptable to
Mortgagee, the prosecution or defense of litigation and the release or discharge
of all adverse claims, and Mortgagee (whether or not named as a party to legal
proceedings with respect thereto), is hereby authorized and empowered to take
such additional steps as in its reasonable judgment and discretion may be
necessary or proper for the defense of any such legal proceedings, including the
prosecution or defense of litigation, and the compromise or discharge of any
adverse claims made with respect to the Mortgaged Property, and all
out-of-pocket expenses so incurred shall be a demand obligation owing by
Mortgagor to Mortgagee in accordance with Section 12.03(a) of the Credit
Agreement.

(b) Maintenance of Subject Leases, Contracts, and Easements. Mortgagor will
perform all of Mortgagor’s obligations under and maintain all Subject Leases,
Subject Contracts, and Subject Easements in full force and effect, and Mortgagor
will not permit to occur the surrender, abandonment, release, or termination of
any Subject Lease, Subject Contracts, or Subject Easements, so long as the
Subject Interests covered thereby or relating thereto are capable of producing
Hydrocarbons in paying quantities.

(c) Maintenance of Mortgaged Property. Mortgagor will at all times maintain,
preserve, and keep the Mortgaged Property in good repair and condition, and from
time to time, make all necessary and proper repairs, replacements, and renewals,
and Mortgagor will not commit or permit any waste on or of the Mortgaged
Property, or do anything to the Mortgaged Property that may impair its value.

(d) Mortgage Taxes. At any time any Law shall be enacted imposing or authorizing
the imposition of any tax upon this Mortgage, or upon any Lien created hereby,
Mortgagor will immediately pay all such taxes; provided that, in the
alternative, Mortgagor may, in the event of the enactment of such a Law, and
must, if it is unlawful for Mortgagor to pay such taxes, prepay that portion of
the Obligation which Mortgagee in good faith determines is secured by property
covered by such Law within sixty (60) days after demand therefor by Mortgagee.

(e) Performance of Covenants. Mortgagor will punctually and properly perform all
of Mortgagor’s covenants, duties, and liabilities under the Credit Agreement,
this Mortgage and any other security instrument.

(f) Operation of Mortgaged Property. Mortgagor will operate the Mortgaged
Property, or cause it to be operated, in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all Subject
Leases, Subject Contracts, Subject Easements, and Laws.

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 6



--------------------------------------------------------------------------------

(g) Development Work. Mortgagor will do, or cause to be done, such development
and other work as may be reasonably necessary to protect from diminution of
production capacity of the Mortgaged Property and each producing well thereon.

(h) Properties Not Operated by Mortgagor. Anything in this Section 2.2 to the
contrary notwithstanding, Mortgagor, with respect to those Subject Interests
which are operated by operators other than Mortgagor, shall not be obligated
itself to perform undertakings performable only by such operators and which are
beyond the control of Mortgagor. In each such case, however, Mortgagor will use
such commercially reasonable efforts to bring about the performance of any such
undertakings required to be performed by such operators.

(i) Mortgage Registration Taxes and Recording Fees. Mortgagor will promptly pay
any mortgage registration or similar Taxes, recording fees and filing fees which
may be required to be paid with respect to or in connection with the filing and
recordation of this Mortgage.

(j) Flood Insurance. If any portion of the Mortgaged Property is located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards and in which flood insurance has been made available under
the applicable Flood Insurance Regulations, then Mortgagor will maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount sufficient to comply with all applicable Flood Insurance
Regulations applicable to the Mortgaged Property, if any.

ARTICLE 3

DEFAULTS AND REMEDIES

Section 3.1 Defaults. The term “default” as used herein shall mean an Event of
Default under the Credit Agreement.

Section 3.2 Remedies. If a default shall occur and be continuing, Mortgagee may,
at its option, do any one or more of the following to the extent permitted by
applicable Law:

(a) Payment or Performance by Mortgagee. If Mortgagor has failed to keep or
perform any covenant whatsoever contained in this Mortgage or any other security
instrument, Mortgagee may, but shall not be obligated to any Person to do so,
perform or attempt to perform such covenant, and any payment made or expense
incurred in the performance or attempted performance of any such covenant shall
be a part of the Obligation, and Mortgagor promises, upon demand, to pay to
Mortgagee, at the place where the Notes are payable, or at such other place as
Mortgagee may direct by written notice, all sums so advanced or paid by
Mortgagee, with interest at the Highest Lawful Rate, from the date when paid or
incurred by Mortgagee until paid by Mortgagor. No such payment by Mortgagee
shall constitute a waiver of any default. In addition to the Liens hereof,
Mortgagee shall be subrogated to all rights and Liens securing the payment of
any debt, claim, tax, or assessment for the payment of which Mortgagee may make
an advance, or which Mortgagee may pay.

(b) Acceleration. Mortgagee may, at its option, declare the aggregate unpaid
principal amount of and interest on the Notes and all other parts of the
Obligation (other than liabilities under any Secured Swap Agreements or any
Secured Cash Management Agreements) to be, and the same shall thereupon become
immediately due and payable without presentment, demand, protest, notice of
acceleration, notice of intent to accelerate, notice of protest or notice of
dishonor, or any other notice of any kind, all of which are expressly waived by
Mortgagor.

(c) Power of Sale. Mortgagor hereby confers on Mortgagee the power to sell the
Mortgaged Property and the interests of Persons therein in the manner provided
for in the “Oklahoma Power of Sale Mortgage Foreclosure Act” (46 Okla. Stat.
§§40 et seq.), as the same may be amended from time to time (the “Act”), or
other applicable statutory authority. Such power of sale shall be exercised by
giving Mortgagor a written notice by certified mail of intent to foreclose by
power of sale and setting forth, among other things, the nature of the
breach(es) or default(s) and the action required to effect a cure thereof and
the time period within

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 7



--------------------------------------------------------------------------------

which such cure may be effected all in compliance with and as may be required by
the Act or other applicable statutory authority. If no cure is effected within
the applicable statutory time limits, Mortgagee may accelerate the Obligation
without further notice (the aforementioned statutory cure period shall run
concurrently with any contractual provision for notice and cure period before
acceleration of the Obligation, but in no event shall the statutory cure period
run more than 60 days from the date of the occurrence or event resulting in the
default unless a longer period is provided by applicable statute) and may then
proceed in the manner and subject to and as required by the conditions of the
Act or other applicable statutory authority to serve upon Mortgagor and other
necessary parties and publish a notice of sale and to then sell and convey all
or any portion of the Mortgaged Property all in accordance with the Act or other
applicable statutory authority. The sale shall be made as an entirety or in
lots, parcels, or divisions, upon such notice, at such time and place, in such
manner and under such conditions all as provided for in said Act or other
applicable statutory authority. The proceeds of the sale shall be applied in the
manner provided for in the Act or other applicable statutory authority. No
action of Mortgagee based upon the provisions contained herein or contained in
the Act, including, without limitation, the giving of the notice of intent to
foreclose by power of sale or service of the notice of sale, shall constitute an
election of remedies which would preclude from pursuing judicial foreclosure
before or at any time after commencement of the power of sale foreclosure
procedure.

(d) Suit. Mortgagee may proceed by suit or suits, at Law or in equity, to
enforce the payment and performance of the Obligation in accordance with the
terms hereof, of the Notes or the other security instruments, or other documents
and/or writings securing and/or evidencing the Obligation, to foreclose the
Liens of this Mortgage as against all or any part of the Mortgaged Property and
to have all or any part of the Mortgaged Property sold under the judgment or
decree of a court of competent jurisdiction.

(e) Appointment of Receiver. Mortgagee, as a matter of right and without regard
to the sufficiency of the security, and without any showing of insolvency, fraud
or mismanagement on the part of Mortgagor, and without the necessity of filing
any judicial or other proceeding other than the proceeding for appointment of a
receiver, shall be entitled to the appointment of a receiver or receivers of the
Mortgaged Property, or any part thereof, and of the income, rents, issues and
profits thereof.

(f) Possession of Mortgaged Property. Mortgagee may enter upon the Lands
included within the Mortgaged Property, take possession of the Mortgaged
Property, and remove the Personal Property included within the Mortgaged
Property, or any part thereof, with or without any responsibility or liability
on the part of Mortgagee, take possession of any property located on or in the
Mortgaged Property which is not a part of the Mortgaged Property and hold or
store such property at Mortgagor’s expense.

(g) Assemble Collateral. Mortgagee may require Mortgagor to assemble the
Collateral included within the Mortgaged Property, or any part thereof, and make
it available to Mortgagee at a place to be designated by Mortgagee which is
reasonably convenient to Mortgagor and Mortgagee.

(h) Disposition of Collateral. After notification, if any, as hereafter provided
in this Section 3.2(h), Mortgagee may sell, lease or otherwise dispose of, at
the office of Mortgagee, or on the Lands, or elsewhere, as chosen by Mortgagee,
all or any part of the personal property Collateral included within the
Mortgaged Property, in its then condition, or following any commercially
reasonable preparation or processing, and each sale (as used in this
Section 3.2(h), the term “sale” means any such sale, lease, or other disposition
made pursuant to this Section 3.2(h)) may be a unit or in parcels, by public or
in private proceedings, and by way of one or more contracts, and, at any sale,
it shall not be necessary to exhibit such Collateral, or part thereof, being
sold, leased or otherwise disposed of. The sale of any part of the Collateral
shall not exhaust Mortgagee’s power of sale, but sales may be made from time to
time until the Obligation is paid and performed in full. Reasonable notification
of the time and place of any public sale pursuant to this Section 3.2(h), or
reasonable notification of the time after which any private sale is to be made
pursuant to this Section 3.2(h), shall be sent to Mortgagor and to any other
Person entitled under the applicable Code to notice. To the extent any sale is
conducted pursuant to the Code, it is agreed that notice sent or given not less
than ten (10) calendar days prior to the taking of the action to which the
notice relates, is reasonable notification and notice for such purposes of this
Section 3.2(h).

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 8



--------------------------------------------------------------------------------

(i) Surrender of Insurance Policies. Mortgagee may surrender the insurance
policies maintained pursuant to the Credit Agreement, or any part thereof, and
receive and apply the unearned premiums as a credit on the Obligation, and, in
connection therewith, Mortgagor hereby appoints Mortgagee as the agent and
attorney-in-fact for Mortgagor to collect such premiums (which appointment is
coupled with an interest and irrevocable while this Mortgage is in effect).

Section 3.3 Purchase of Mortgaged Property by Mortgagee. If Mortgagee or any
Secured Party is the purchaser of the Mortgaged Property, or any part thereof
(and it is specifically agreed that Mortgagee or any Secured Party may be the
purchaser of the Mortgaged Property, or any part thereof, if permitted by
applicable Law), at any sale thereof, whether such sale be under the power of
sale hereinabove vested in Mortgagee, or upon any other foreclosure of the Liens
hereof, or otherwise, Mortgagee or the relevant Secured Party, as the case may
be, shall, upon any such purchase, acquire good title to the Mortgaged Property
so purchased, free of the Liens of these presents.

Section 3.4 Operation of Properties by Mortgagee. Should any part of the
Mortgaged Property come into the possession of Mortgagee, whether before or
after default, Mortgagee may use or operate (to the extent allowed under
applicable operating arrangements) the Mortgaged Property for the purpose of
preserving it or its value, pursuant to the order of a court of appropriate
jurisdiction, or in accordance with any other rights held by Mortgagee in
respect to the Mortgaged Property. Mortgagor covenants promptly to reimburse and
pay to Mortgagee, at the place where Notes are payable, or at such other place
as may be designated by Mortgagee in writing, the amount of all expenses
(including the cost of any insurance, taxes, reasonable attorneys’ fees and
other charges) incurred by Mortgagee in connection with its custody,
preservation, use or operation of the Mortgaged Property, together with interest
thereon from the date incurred by Mortgagee at the Highest Lawful Rate, and all
such expenses, cost, taxes, interest and other charges shall be a part of the
Obligation. It is agreed, however, that the risk of loss or damage to the
Mortgaged Property is on Mortgagor, and Mortgagee shall have no liability
whatever for decline or diminution in value of the Mortgaged Property, nor for
failure to obtain or maintain insurance, nor for failure to determine whether
any insurance ever in force is adequate as to amount or as to the risks insured,
except to the extent such loss or damage results from the gross negligence or
willful misconduct of Mortgagee, as determined by a court of competent
jurisdiction by a final and non-appealable judgment.

Section 3.5 Possession of Property After Foreclosure. In case the Liens hereof
shall be foreclosed by power of sale, or by other judicial or non-judicial
action, the purchaser at any such sale shall receive, as an incident to his
ownership, immediate possession of the Mortgaged Property, or any part thereof
so conveyed, and, subsequent to foreclosure, Mortgagor and Mortgagor’s
successors shall be considered as tenants at sufferance of the purchaser at
foreclosure sale, and anyone occupying the property after demand made for
possession thereof shall be guilty of forcible detainer and shall be subject to
eviction and removal, forcible, or otherwise, with or without process of Law,
and all damages by reason thereof are hereby expressly waived.

Section 3.6 Application of Proceeds. The proceeds from any sale, lease or other
disposition made pursuant to this Article 3, any proceeds of Hydrocarbons
collected by Mortgagee pursuant to Article 4, and sums received pursuant to
Section 6.5 shall be applied by Mortgagee first to the payment of any and all
expenses incurred by Mortgagee in foreclosing upon the Property and carrying out
such sale (including any attorneys’ fees); and second to the payment or
prepayment of the Obligation, whether or not matured, all in accordance with the
Credit Agreement; provided, however, that notwithstanding the foregoing or
anything to the contrary herein or in any other Loan Document, no such proceeds
shall be applied to any Excluded Swap Obligations.

Section 3.7 Abandonment of Sale. In the event a foreclosure hereunder should be
commenced in accordance with Section 3.2(c), Mortgagee may at any time before
the sale abandon the sale and exercise any other remedies available to
Mortgagee.

Section 3.8 Waiver of Appraisement and Redemption. To the full extent Mortgagor
may lawfully do so, Mortgagor agrees that Mortgagor will not at any time insist
upon, plead, claim or take the benefit or advantage of any appraisement,
valuation, stay, extension or redemption Laws, now or hereafter in force, in
order

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 9



--------------------------------------------------------------------------------

to prevent or hinder the enforcement of this Mortgage or the absolute sale of
the Mortgaged Property or any part thereof, or the possession thereof by any
purchaser at any such sale, and Mortgagor, insofar as Mortgagor now or hereafter
may lawfully do so, hereby waives the benefit of all such Laws; provided,
however, that the appraisement of any of the Mortgaged Property is hereby
expressly waived or not waived at the option of Mortgagee, such option to be
exercised prior to or at the time judgment is rendered in any foreclosure of
this Mortgage. Mortgagor also expressly waives, to the extent Mortgagor may
lawfully do so, all rights to have the Mortgaged Property marshaled upon any
foreclosure of this Mortgage.

ARTICLE 4

ASSIGNMENT OF PRODUCTION

Section 4.1 Assignment and Additional Security. In addition to the conveyance to
Mortgagee herein made and to additionally secure the Obligation, Mortgagor has,
effective as of 7:00 o’clock a.m., local time, on the first day of the month in
which this Mortgage is executed, at the site of each of the Subject Leases,
ASSIGNED, TRANSFERRED AND CONVEYED, and does hereby ASSIGN, TRANSFER AND CONVEY,
unto Mortgagee all of the following:

(a) All Hydrocarbons, and the proceeds therefrom and products obtained or
processed therefrom (such proceeds and products being herein called “Proceeds”),
produced and to be produced from the Mortgaged Property, and all rights of
Mortgagor to Liens securing payment of Proceeds, including those Liens provided
for in the Oil and Gas Owners’ Lien Act of 2010 (52 Okla. Stat. 549, 1-549.12).
Mortgagor hereby authorizes and empowers Mortgagee, during the existence of a
default, to demand, collect and receive such Hydrocarbons and Proceeds, to
endorse and cash any checks and drafts payable to Mortgagor or Mortgagee for the
account of Mortgagor received from or in connection with such Hydrocarbons and
Proceeds, to execute any release, receipt, division order, transfer order, and
relinquishment or other instrument that may be required or necessary to collect
and receive such Hydrocarbons and Proceeds, and to exercise any rights as the
holder of Liens securing payment of Proceeds. Mortgagor hereby authorizes and
directs all pipeline companies, gathering companies, and others purchasing such
Hydrocarbons or having in their possession any such Hydrocarbons or Proceeds, to
pay and deliver to Mortgagee all such Hydrocarbons and Proceeds upon the written
request of Mortgagee during the existence of a default; provided that Mortgagor
does hereby specifically agree that all such pipeline companies, gathering
companies and others purchasing or having in their possession such Hydrocarbons
and Proceeds shall be entitled to rely, and shall be fully protected in relying
upon, notice by Mortgagee that a default exists. Mortgagor agrees that all
division orders, transfer orders, receipts and other instruments which Mortgagee
may from time to time execute and deliver for the purpose of collecting or
receipting for Hydrocarbons or Proceeds may be relied upon in all respects and
that the same shall be binding upon Mortgagor and Mortgagor’s successors.
Mortgagor agrees to execute and deliver all necessary, convenient and
appropriate instruments, including transfer and division orders, which may be
required by Mortgagee in connection with the receipt by Mortgagee of such
Hydrocarbons or Proceeds and to indemnify and keep and hold Mortgagee free and
harmless from all parties whomsoever having or claiming an adverse interest in
such Hydrocarbons and Proceeds and in this respect agrees to pay all expenses,
costs, charges and attorneys’ fees that may be incurred by Mortgagee as to any
of such matters.

(b) All proceeds hereafter payable to or to become payable to Mortgagor or to
which Mortgagor is entitled under all gas sales or exchange contracts, all oil,
distillate, or condensate sales or exchange contracts, all gas transportation
contracts, and all gas processing contracts now or hereafter to become a part of
the Mortgaged Property.

(c) All amounts, sums, revenues, income and proceeds which become payable to
Mortgagor from any of the Mortgaged Property (including any after-acquired
properties) or under any contract, present or future, relating to, any gas
pipeline system and processing plant or unit now or hereafter constituting a
part of the Mortgaged Property.

(d) All lease bonus, delay rentals, royalties and shut-in gas royalties which
become payable to Mortgagor from any of the Mortgaged Property.

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 10



--------------------------------------------------------------------------------

Section 4.2 Transfer Orders. Mortgagor agrees to execute such transfer orders,
payment orders, division orders and other instruments as may be needed by
Mortgagee or requested by it incident to its having all assigned payments made
direct to it. Mortgagor authorizes and directs all such pipeline companies,
purchasers, transporters and other parties owing moneys to Mortgagor under
contracts herein assigned, to pay such amounts direct to Mortgagee upon the
written request by Mortgagee during the existence of a default as follows:

Compass Bank, as Administrative Agent

2200 Post Oak Boulevard, 17th Floor

Houston, Texas 77056

and such authorization shall continue until this Mortgage is released. During
the existence of a default, Mortgagee is authorized to collect, receive, and
give receipt for all such amounts, and no party making payment shall have any
responsibility to see to the application of any funds paid to Mortgagee but
shall be fully protected in making such payment to Mortgagee under the
assignments herein contained. Should Mortgagee bring suit against any third
party for collection of any amounts or sums included within this assignment (and
Mortgagee shall have the right to bring any such suit), it may sue either in its
own name or in the name of Mortgagor.

Section 4.3 Payment of Proceeds. In the event that, for its convenience,
Mortgagee should elect with respect to particular properties or contracts not to
exercise immediately its right to receive Hydrocarbons or proceeds, then the
purchasers or other Persons obligated to make such payment shall continue to
make payment to Mortgagor until such time as written demand has been made upon
them by Mortgagee that payment be made directly to Mortgagee. Such failure to
notify shall not in any way waive the right of Mortgagee to receive any payments
not theretofore paid out to Mortgagor before the giving of written notice. In
this regard, in the event payments are made directly to Mortgagee, and then, at
the request of Mortgagee payments are, for a period of time, paid to Mortgagor,
Mortgagee shall nevertheless have the right, effective upon written notice, to
require that future payments be again made to Mortgagee.

Section 4.4 Proceeds Held in Trust by Mortgagor. If under any existing gas sales
or exchange agreements or products sales or exchange contracts, other than
division orders or transfer orders, or under any gas transportation contract,
any proceeds are required to be paid by the purchaser or transporter direct to
Mortgagor so that under such existing agreements payment cannot be made to
Mortgagee in the absence of foreclosure, then Mortgagor’s interest in all
proceeds under such sales agreement and in all other proceeds which for any
reason may be paid to Mortgagor shall, when received by Mortgagor during the
existence of a default, constitute trust funds in his hands and shall be
immediately paid over to Mortgagee, if Mortgagee has requested that such
payments be delivered to it under this assignment.

Section 4.5 Limitation of Liability of Mortgagee. Mortgagee is hereby absolved
from all liability for failure to enforce collection of the proceeds and amounts
assigned under Section 4.1 above and from all other responsibility in connection
therewith, except the responsibility to account to the Persons legally entitled
thereto (by application upon the Obligation or otherwise) for funds actually
received. Mortgagor agrees to indemnify and hold harmless Mortgagee against any
and all liabilities, actions, claims, judgments, costs, charges, and attorneys’
fees by reason of the assertion that Mortgagee has received, either before or
after payment and performance in full of the Obligation, funds from the
production of Hydrocarbons claimed by third Persons, and Mortgagee shall have
the right to compromise and adjust any such claims, actions, and judgments, and
in addition to the rights to be indemnified as herein provided, all amounts paid
by Mortgagee in compromise, satisfaction, or discharge of any such claim, action
or judgment, and all court costs, attorneys’ fees, and other expenses of every
character incurred by Mortgagee, pursuant to the provisions of this Section,
shall be demand obligations owing by Mortgagor and shall bear interest at the
Highest Lawful Rate from date of expenditure until paid and shall be secured by
the Liens created and granted by this Mortgage.

Section 4.6 Duty to Pay Obligation. Nothing contained herein shall limit
Mortgagor’s absolute duty to make payment when due of the Obligation when the
Proceeds received by Mortgagee pursuant to Section 4.1 hereof are insufficient
to pay the same, and receipt of Proceeds under said Section 4.1 shall be in
addition to all other security now or hereafter existing to secure payment of
the Obligation.

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 11



--------------------------------------------------------------------------------

Section 4.7 Power of Attorney to Mortgagee. Mortgagor does hereby designate
Mortgagee as the agent of Mortgagor to act in the name, place and stead of
Mortgagor for the purpose of taking any and all actions deemed by Mortgagee
necessary for the realization by Mortgagee of the benefits of the assignment of
Proceeds provided herein, recognizing such agency in favor of Mortgagee to be
coupled with the interests of Mortgagor under this Mortgage and, thus,
irrevocable as long as this Mortgage is in force and effect. All Persons dealing
with Mortgagee, or any officer thereof, or any substitute, shall be fully
protected in treating the powers and authorities conferred by this Section as
continuing in full force and effect until advised by Mortgagee that the entire
Obligation is fully and finally paid.

ARTICLE 5

FINANCING STATEMENT

Section 5.1 Effective as a Financing Statement. This Mortgage covers goods which
are or are to become fixtures on the real property described herein. This
Mortgage shall be effective as a financing statement filed as a fixture filing
with respect to all fixtures included within the Property and is to be filed for
record in the real property records of each county in which any part of the
Mortgaged Property (including said fixtures) is situated. This Mortgage shall
also be effective as a financing statement covering as-extracted collateral,
minerals or the like (including oil and gas) and accounts arising out of the
sale at the wellhead or minehead of the wells or mines located on the Mortgaged
Property of oil, gas, or other minerals in which Mortgagor has an interest
before extraction, and is to be filed for record in the real property records of
each county in which any part of the Mortgaged Property is situated. Mortgagor
is the debtor and Mortgagee is the secured party. This Mortgage shall also be
effective as a financing statement covering any other Property and may be filed
in any other appropriate filing or recording office. Regarding Mortgagor as
debtor, Mortgagor’s mailing address, and type and state of organization are set
forth on the cover page of this Mortgage. Regarding Mortgagee as secured party,
Mortgagee’s mailing address is set forth on the cover page of this Mortgage.

Section 5.2 Reproduction of Mortgage as Financing Statement. A photographic or
other reproduction of this Mortgage or of any financing statement relating to
this Mortgage shall be sufficient as a financing statement for any of the
purposes referred to in Section 5.1.

Section 5.3 Notice to Account Debtors. In addition to the rights granted in
Article 4 hereof, Mortgagee may at any time during the existence of a default
notify the account debtors or obligors of any accounts, chattel paper,
negotiable instruments or other evidences of indebtedness included in the
Collateral to pay Mortgagee directly.

Section 5.4 Filing of Financing Statement. Mortgagee shall have the right,
without the consent or joinder of Mortgagor, to execute and file with any
Governmental Authority such financing statements, financing statement amendments
and continuation statements as may, in the sole discretion of Mortgagee, be
necessary or advisable to maintain, perfect or otherwise evidence the Lien of
Mortgagee in and to any of the Mortgaged Property. Mortgagor, as debtor, hereby
expressly authorizes Mortgagee, as secured party, to file any such financing
statement without the signature of Mortgagor to the extent permitted by
applicable Law.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Release. If the Obligation is paid and performed in full in
accordance with the terms of this Mortgage and the Notes and other security
instruments and documents and writings evidencing or securing all or any part of
the Obligation, and if Mortgagor shall well and truly perform all of Mortgagor’s
covenants contained herein, then this conveyance shall be released at
Mortgagor’s request and expense; otherwise, it shall remain in full force and
effect; provided, however, that Mortgagor’s warranties and indemnities contained
in this Mortgage shall survive the payment and performance of the Obligation and
the release of this Mortgage.

Section 6.2 Rights Cumulative. All rights and Liens herein expressly conferred
are cumulative of all other rights and Liens herein, or by Law or in equity
provided, or provided in any other security instruments,

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 12



--------------------------------------------------------------------------------

and shall not be deemed to deprive Mortgagee or the Secured Parties of any such
other legal or equitable rights and Liens by judicial proceedings, or otherwise,
appropriate to enforce the conditions, covenants and terms of this Mortgage and
other security instruments, and the employment or enforcement of any rights
hereunder, or otherwise, shall not prevent the concurrent or subsequent
employment or enforcement of any other rights.

Section 6.3 Waivers. Any and all covenants in this Mortgage may from time to
time, by instrument in writing signed by Mortgagee (with the requisite approval,
if any, of all Lenders or the Majority Lenders pursuant to the Credit Agreement)
and delivered to Mortgagor, be waived to such extent and in such manner as
Mortgagee and the applicable Lenders may desire, but no such waiver shall ever
affect or impair Mortgagee’s rights and Liens hereunder, except to the extent
specifically stated in such written instruments.

Section 6.4 Sale of Mortgaged Property. In the event Mortgagor or any of
Mortgagor’s successors conveys any interest in the Mortgaged Property, or in any
part thereof, to any other party, Mortgagee may, without notice to Mortgagor or
Mortgagor’s successors, deal with any owner of any part of the Mortgaged
Property with reference to this Mortgage and the Obligation, either by way of
forbearance on the part of Mortgagee, or extension of time of payment of the
Obligation, or release of all or any part of the Mortgaged Property, or any
other property securing payment and performance of the Obligation, without in
any way modifying or affecting Mortgagee’s rights and Liens hereunder or the
liability of Mortgagor or any other party liable for payment and performance of
the Obligation, in whole or in part; provided that no action taken or omitted to
be taken by Mortgagee under this Section 6.4 shall be deemed a waiver of any
default occurring by reason of any such conveyance.

Section 6.5 Condemnation Sale. Mortgagee shall be entitled to receive any and
all sums which may be awarded or become payable to Mortgagor for the
condemnation of the Mortgaged Property, or any part thereof, for public or
quasi-public use, or by virtue of private sale in lieu thereof, and any sums
which may be awarded or become payable to Mortgagor for damages caused by public
works or construction on or near the Mortgaged Property. All such sums are
hereby assigned to Mortgagee, and Mortgagor shall, upon request of Mortgagee,
make, execute, acknowledge and deliver any and all additional assignments and
documents as may be necessary from time to time to enable Mortgagee to collect
and receipt for any such sums. Mortgagee shall not be, under any circumstances,
liable or responsible for failure to collect, or exercise diligence in the
collection of, any of such sums.

Section 6.6 Renewals of Indebtedness. It is understood and agreed that the
proceeds of the Notes or of any further loans or advances, to the extent the
same are utilized to renew or extend any indebtedness or take up any outstanding
Liens against the Mortgaged Property, or any portion thereof, have been advanced
by the Secured Parties at Mortgagor’s request and upon Mortgagor’s
representation that such amounts are due and payable. The Secured Parties shall
be subrogated to any and all rights and Liens owned or claimed by any owner or
holder of such outstanding rights and Liens, however remote, regardless of
whether such rights and Liens are acquired by assignment or are released by the
holder thereof upon payment.

Section 6.7 Waiver of Marshaling. Mortgagor hereby waives all rights of
marshaling in the event of any foreclosure of the Liens hereby created.

Section 6.8 Headings. The captions, headings, and arrangements used in this
Mortgage are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

Section 6.9 Notices. Whenever this Mortgage requires or permits any consent,
approval, notice, request or demand from one party to another, the consent,
approval, notice, request, or demand must be in writing to be effective and
shall be deemed to have been given on the day personally delivered or, if
mailed, on the day it is enclosed in an envelope, properly stamped, sealed and
deposited in a post office or official depository maintained by the United
States Postal Service, certified mail, return receipt requested, addressed to
the party to be notified at the address stated below (or at such other address
as may have been designated by written notice):

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 13



--------------------------------------------------------------------------------

    If to Mortgagor:    PrimeEnergy Corporation       PrimeEnergy Management
Corporation       9821 Katy Freeway, Suite 1050       Houston, Texas 77024   
    If to Mortgagee:                Compass Bank, as Administrative Agent      
2200 Post Oak Boulevard, 17th Floor       Houston, Texas 77056   

Section 6.10 Governing Law. WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW,
THIS MORTGAGE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN THE STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA
EXCEPT THAT TO THE EXTENT THAT THE LAW OF THE STATE IN WHICH A PORTION OF THE
MORTGAGED PROPERTY IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION OF
THE MORTGAGED PROPERTY) NECESSARILY OR, IN THE SOLE DISCRETION OF MORTGAGEE,
APPROPRIATELY GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS
RELATING TO THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND OTHER
RIGHTS AND REMEDIES OF MORTGAGEE GRANTED HEREIN, THE LAWS OF SUCH STATE SHALL
APPLY AS TO THAT PORTION OF THE MORTGAGED PROPERTY LOCATED IN (OR OTHERWISE
SUBJECT TO THE LAWS OF) SUCH STATE.

Section 6.11 Invalid Provisions. If any provision of this Mortgage is invalid or
unenforceable in any jurisdiction applicable to this Mortgage, then, to the
extent permitted by Law, (a) the other provisions hereof shall remain in full
force and effect in such jurisdiction and shall be liberally construed in favor
of Mortgagee in order to carry out the intentions of the parties hereto as
nearly may be possible; and (b) the invalidity or unenforceability of such
provision in any jurisdiction shall not affect the validity or enforceability
thereof in any other jurisdiction. If the rights and Liens created by this
Mortgage shall be invalid or unenforceable as to any part of the Obligation, the
unsecured portion of the Obligation shall be completely paid prior to the
payment of the remaining and secured portion of the Obligation, and all payments
made on the Obligation shall be considered to have been paid on and applied
first to the complete payment of the unsecured portion of the Obligation.

Section 6.12 Definitions. In addition to the terms defined elsewhere herein, as
used herein, the following terms shall have the meanings indicated:

“Borrower” has the meaning given such term in Recital A hereof.

“Code” means the applicable Uniform Commercial Code, if any, of each state where
any of the Mortgaged Property is situated.

“Collateral” has the meaning given such term in Paragraph (f) under the heading
of “Security Interest” in this Mortgage.

“Credit Agreement” has the meaning given such term in Section 1.1 hereof.

“default” has the meaning given such term in Section 3.1 hereof.

“Excluded Property” means (a) any Building (as defined in the applicable Flood
Insurance Regulations) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulations), and (b) any rights or interest in any
contract, lease, permit, license, charter or license agreement covering any
property of Mortgagor if under the terms of such contract, lease, permit,
license, charter or license agreement, or applicable law with respect thereto,
the grant of a security interest or Lien therein (i) is prohibited as a matter
of law or under the terms of such contract, lease, permit, license, charter or
license agreement, (ii) shall give any other party to such

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 14



--------------------------------------------------------------------------------

contract, lease, permit, license, charter or license agreement (other than a
Loan Party) the right to terminate such contract, lease, permit, license,
charter or license agreement, or (iii) would constitute or result in a breach or
termination pursuant to the terms of, a default, a right of recoupment, or other
remedy under any such contract, lease, permit, license, charter or license
agreement, and, in the case of any of clauses (i) through (iii) above, such
prohibition or restriction has not been waived or the consent of the applicable
Governmental Authority or the other party to such contract, lease, permit,
license, charter or license agreement has not been obtained; provided, that, the
foregoing exclusions in this clause (b) shall in no way be construed (x) to
apply to the extent that any described prohibition or restriction is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other
applicable law, (y) to apply to the extent that any consent or waiver has been
obtained that would permit the security interest or Lien notwithstanding the
prohibition or restriction or (z) to limit, impair or otherwise affect the
Mortgagee’s and the other Secured Parties’ continuing security interests in and
Liens upon any rights or interests of Mortgagor to monies due or to become due
any such contract, lease, permit, license, charter or license agreement;
provided further, the exclusions in the foregoing clauses (a) and (b) shall in
no way be construed to limit, impair, or otherwise affect the Secured Parties’
continuing security interests in and Liens upon any proceeds of Excluded
Property, unless such proceeds would constitute Excluded Property.

“Excluded Swap Obligation” has the meaning given such term in the Credit
Agreement.

“Flood Insurance Regulations” has the meaning given such term in the Credit
Agreement.

“Governmental Authority” has the meaning given such term in the Credit
Agreement.

“Hydrocarbons” has the meaning given such term in Paragraph II under the heading
of “Conveyance and Grant of Lien” in this Mortgage.

“Lands” has the meaning given such term in Paragraph I under the heading of
“Conveyance and Grant of Lien” in this Mortgage.

“Laws” has the meaning given such term in the Credit Agreement.

“Lenders” has the meaning given such term in Section 1.1 hereof.

“Lien” has the meaning given such term in the Credit Agreement.

“Loan Documents” has the meaning given such term in the Credit Agreement.

“Mortgage” has the meaning given such term in the introductory paragraph hereof.

“Mortgaged Property” has the meaning given such term under the heading of
“Conveyance and Grant of Lien” in this Mortgage.

“Mortgagee” has the meaning given such term in the introductory paragraph
hereof.

“Mortgagor” has the meaning given such term in the introductory paragraph
hereof.

“Mortgagor’s successors” means each and all of the immediate and remote
successors, assigns, heirs, executors, administrators, and legal representatives
of Mortgagor.

“Note” or “Notes” has the meaning given to such term in Section 1.2 hereof.

“Obligation” has the meaning given such term in Article 1 hereof.

“other security instrument” has the meaning given such term in Section 1.4
hereof.

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 15



--------------------------------------------------------------------------------

“Permitted Liens” means Liens permitted by Section 9.03 of the Credit Agreement.

“Person” has the meaning given such term in the Credit Agreement.

“Personal Property” has the meaning given such term in Paragraph IV under the
heading of “Conveyance and Grant of Lien” in this Mortgage.

“Proceeds” has the meaning given such term in Section 4.1(a) hereof.

“Production” has the meaning given such term in Paragraph (b) under the heading
of “Security Interest” in this Mortgage.

“Property” has the meaning given such term in Paragraph (g) under the heading of
“Security Interest” in this Mortgage.

“sale” has the meaning given such term in Section 3.2(h) hereof.

“Section” means a section of this Mortgage, unless specifically indicated
otherwise.

“Secured Cash Management Agreement” has the meaning given such term in the
Credit Agreement.

“Secured Parties” has the meaning given such term in the Credit Agreement.

“Secured Swap Agreement” has the meaning given such term in the Credit
Agreement.

“Subject Contracts” has the meaning given such term in Paragraph III under the
heading of “Conveyance and Grant of Lien” in this Mortgage.

“Subject Easements” has the meaning given such term in Paragraph IV under the
heading of “Conveyance and Grant of Lien” in this Mortgage.

“Subject Interests” has the meaning given such term in Paragraph I under the
heading of “Conveyance and Grant of Lien” in this Mortgage.

“Subject Leases” has the meaning given such term in Paragraph I under the
heading of “Conveyance and Grant of Lien” in this Mortgage.

All other capitalized terms defined in the Credit Agreement which are used in
this Mortgage and which are not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. Whenever herein the singular
number is used, the same shall include the plural where appropriate, and vice
versa, and words of any gender shall include each other gender where
appropriate. Article, Paragraph, Section, Schedule, and Exhibit references are
to Articles, Paragraphs, and Sections of and Schedules and Exhibits to this
Mortgage, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Mortgage shall refer to this Mortgage as a whole and not to any particular
provision of this Mortgage. As used herein, the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”

Section 6.13 Form of Mortgage. This instrument may be construed and enforced
from time to time whether within the State of Oklahoma, and elsewhere outside
the State of Oklahoma, as a mortgage, deed of trust, chattel mortgage,
conveyance, assignment, security agreement, pledge, financing statement,
hypothecation or contract, or any one or more of them as may be appropriate
under applicable Laws, in order fully to effectuate the Lien hereof and the
purposes and agreements herein set forth. Insofar as this instrument is a
security agreement,

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 16



--------------------------------------------------------------------------------

pledge, financing statement, hypothecation or contract, or any one or more of
them as may be appropriate under applicable Laws, in order fully to effectuate
the Lien hereof and the purposes and agreements herein set forth, Mortgagor is
the debtor and Mortgagee is the secured party. The addresses shown in
Section 6.9 are the addresses of the debtor and the secured party and
information concerning the security interest granted hereby may be obtained from
the secured party at such address. Without in any manner limiting the generality
of any of the foregoing provisions hereof: (a) some portions of the goods
described or to which reference is made herein are or are to become fixtures on
the Lands described or to which reference is made herein; (b) the minerals and
the like (including oil and gas) included in the Mortgaged Property and the
accounts resulting from the sale thereof will be financed at the wellhead(s) or
minehead(s) or the well(s) or mine(s) located on the Lands described or to which
reference is made herein; and (c) this instrument is to be filed of record in
the real estate records in the counties in which any portion of the Mortgaged
Property is situated as a financing statement but the failure to do so will not
otherwise affect the validity or enforceability of this instrument.

Section 6.14 Multiple Counterparts. This Mortgage has simultaneously been
executed in a number of identical counterparts, each of which shall be deemed an
original, and all of which are identical, except that in order to facilitate
recordation, portions of Exhibit A hereto which describe Mortgaged Property
situated in counties other than the particular county in which a counterpart
hereof is being recorded may be omitted from such counterpart.

Section 6.15 Binding Effect. This Mortgage is binding upon Mortgagor and
Mortgagor’s successors and shall inure to the benefit of Mortgagee and each of
the Lenders and their respective successors and assigns, and the provisions
hereof shall likewise be covenants running with the Lands. The duties,
covenants, conditions, obligations, and warranties of Mortgagor in this Mortgage
shall be joint and several obligations of Mortgagor and Mortgagor’s successors.
Each and every party who signs this Mortgage, other than Mortgagee, and each and
every subsequent owner of the Mortgaged Property, or any part thereof, jointly
and severally covenants and agrees that he or it will perform, or cause to be
performed, each and every condition, term, provision, and covenant of this
Mortgage.

Section 6.16 Restatement of Existing Mortgages. This Mortgage amends, restates,
supplements and consolidates (but does not extinguish or novate) the Existing
Mortgages. The execution, delivery and effectiveness of this Mortgage shall not
discharge or release any Lien or priority of any Existing Mortgage, or any other
security instrument securing the Obligation. This Mortgage continues, renews and
extends all liens, rights, powers, privileges, superior titles, estates and
security interests existing by virtue of the Existing Mortgages without
interruption or lapse, but the terms, provisions and conditions of such liens,
rights, powers, privileges, superior titles, estates and security interests
shall hereafter be governed by this Mortgage and any amendments or supplements
hereto.

Section 6.17 Credit Agreement Controls. In the event of a conflict between the
terms and provisions of this Mortgage and the terms and provisions of the Credit
Agreement, the terms and provisions of the Credit Agreement shall control;
provided, however, a more expansive or explanatory term or provision shall not
be deemed a conflict.

Section 6.18 Joint and Several Liability. The obligations of Prime and PEMC as
Mortgagor hereunder are joint and several in all respects.

[This space is left intentionally blank. The signature page follows.]

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Page 17



--------------------------------------------------------------------------------

EXECUTED on the dates of the acknowledgments below, to be effective as of the
date first set forth above.

 

MORTGAGOR: PRIMEENERGY CORPORATION

By:

 

 

  Charles E. Drimal, Jr.   Chairman, President & Chief Executive Officer

 

STATE OF TEXAS   §      §    COUNTY OF HARRIS   §   

This instrument was acknowledged before me on the      day of May, 2017, by
Charles E. Drimal, Jr., Chairman, President & Chief Executive Officer of
PrimeEnergy Corporation, a Delaware corporation, on behalf of said corporation.

 

 

Notary Public, State of Texas My commission expires:

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Signature Page



--------------------------------------------------------------------------------

MORTGAGOR (CONTINUED): PRIMEENERGY MANAGEMENT CORPORATION By:  

 

  Charles E. Drimal, Jr.   Chairman, President & Chief Executive Officer

 

STATE OF TEXAS   §      §    COUNTY OF HARRIS   §   

This instrument was acknowledged before me on the             day of May, 2017,
by Charles E. Drimal, Jr., Chairman, President & Chief Executive Officer of
PrimeEnergy Management Corporation, a New York corporation, on behalf of said
corporation.

 

 

Notary Public, State of Texas My commission expires:

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE– Signature Page



--------------------------------------------------------------------------------

MORTGAGEE: COMPASS BANK, as Administrative Agent By:  

 

  Kathleen J. Bowen   Managing Director

 

STATE OF TEXAS    §       §    COUNTY OF HARRIS    §   

This instrument was acknowledged before me on the             day of May, 2017,
by Kathleen J. Bowen, a Managing Director of Compass Bank, an Alabama state
banking association, on behalf of said banking association.

 

 

Notary Public, State of Texas

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE – Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

EXISTING MORTGAGES

 

1. Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production, dated effective December 19, 2002, from PrimeEnergy
Corporation and PrimeEnergy Management Corporation to Guaranty Bank, FSB, filed
and recorded as follows:

 

Caddo County   Filed January 30, 2003, as Document No. 2003 785, Book 2429, Page
556 Canadian County   Filed March 10, 2003, as Document No. 2003006801, Book
2696, Page 452 Comanche County   Filed February 3, 2003, as Document No.
2003002181, Book 3984, Page 104 Dewey County   Filed February 18, 2003, as
Instrument No. 000497, Book 1186, Page 280 Garfield County   Filed March 17,
2003, as Instrument No. 2912, Book 1636, Page 215 Garvin County   Filed March 7,
2003, as Instrument No.01668, Book 1655, Page 479 Grady County   Filed January
30, 2003, as Instrument No. 1493, Book 3455, Page 137 Grant County   Filed
January 30, 2003, as SS No. 187, Book 547, Page 837 Harper County   Filed March
7, 2003, as Book 0581, Page 653 Kingfisher County   Filed January 30, 2003, as
Instrument No. 0449, Book 1858, Page 116 Lincoln County   Filed February 19,
2003, as Instrument No. 1278, Book 1546, Page 297 Logan County   Filed February
18, 2003, as Instrument No.1762, Book 1702, Page 301 Major County   Filed on
February 3, 2003, as Instrument No. 70914, Book 1577, Page 104 Noble County  
Filed March 10, 2003, as Instrument No. 2003-686, Book 577, Page 614
Roger Mills County   Filed January 30, 2003, as Instrument No. I-2003-000391,
Book 1699, Page 420 Woodward County   Filed on January 30, 2003, as Instrument
No. 3928, Book 1846, Page 44

 

2. Ratification of and Amendment to Mortgage, Deed of Trust, Indenture, Security
Agreement, Financing Statement, and Assignment of Production, dated effective as
of May 3, 2005 by PrimeEnergy Corporation and PrimeEnergy Management Corporation
in favor of Guaranty Bank, FSB, filed and recorded as follows:

 

Garvin County           Filed and Recorded on July 13, 2005, as Document No.
2005-005568, in Book 1740, Page 153. Grant County   Filed and Recorded on
July 15, 2005, in Book 564, Page 69.

 

SCHEDULE 1 – Page 1



--------------------------------------------------------------------------------

3. Ratification of and Amendment to Mortgage, Deed of Trust, Indenture, Security
Agreement, Financing Statement, and Assignment of Production, dated effective as
of June 6, 2006 by PrimeEnergy Corporation, PrimeEnergy Management Corporation,
Prime Operating Company, Eastern Oil Well Service Company, Southwest Oilfield
Construction Company and EOWS Midland Company and Guaranty Bank, FSB, filed and
recorded as follows:

 

Caddo County   Filed and Recorded June 16, 2006 as Instrument No. 200600005799,
in Volume 2578, Pages 186-197 Canadian County   Filed and Recorded June 16, 2006
as Document No. 200614391, in Book 3206, Pages 959-970 Comanche County   Filed
and Recorded August 30, 2006 as Document No. 2006019700, in Book 5116, Pages
302-318 Dewey County   Filed and Recorded August 30, 2006 as Instrument No.
2006-002306, in Book 1206, Pages 0550-0564 Garfield County   Filed September 1,
2006 under Document No. 11012, Book 1822, Pages 334-372 Garvin County   Filed
and Recorded August 30, 2006 as Instrument No. 2006-006387, in Book 1783, Pages
0151-0205 Grady County   Filed and Recorded August 30, 2006 as Instrument No.
2006-013052, in Book 3879, Pages 0557-0586 Grant County   Filed and Recorded
June 19, 2006 as Document No. 1159, in Book 573, page 455 Harper County   Filed
and Recorded June 16, 2006 as Document No. 1B-2598, in Book 614, Page 39
Kingfisher County   Filed and Recorded August 30, 2006 as Document No. 3777, in
Book 2101, Page 066 Lincoln County   Filed and Recorded August 30, 2006 as
Document No. 08955, in Book 1711, Page 341 Logan County   Filed and Recorded
August 30, 2006 as Instrument No. 2006-008748, in Book 1948, Page 400 Major
County   Filed and Recorded August 30, 2006 as Instrument No. 2006-003042, in
Book 1666, Pages 0310-0330 Noble County   Filed and Recorded June 19, 2006 as
Instrument No. 2006001779, in Book 624, Pages 159-170 Roger Mills County   Filed
and Recorded June 16, 2006 as Instrument No. 2006004431, in Book 1841, Page 188
Woodward County   Filed and Recorded August 31, 2006 as Instrument No.
2006-001748, in Book 1970, Page 441

 

SCHEDULE 1 – Page 2



--------------------------------------------------------------------------------

4. Ratification of and Amendment to Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production dated effective January 23,
2013, by PrimeEnergy Corporation and PrimeEnergy Management Corporation in favor
of Compass Bank (successor in interest to Guaranty Bank, FSB); filed and
recorded as follows:

 

Grant County   Filed and recorded February 7, 2013 as Document 2013-000531, Book
0671, Page 446 of the Official Public Records

 

SCHEDULE 1 – Page 3



--------------------------------------------------------------------------------

PREFACE TO EXHIBIT A TO

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE OF OIL AND GAS PROPERTY, ASSIGNMENT,

SECURITY AGREEMENT AND FINANCING STATEMENT,

DATED AS OF MAY 5, 2017

FROM PRIMEENERGY CORPORATION AND PRIMEENERGY MANAGEMENT CORPORATION

TO COMPASS BANK, ADMINISTRATIVE AGENT

This Exhibit A contains a description of those Subject Leases and Lands referred
to in the foregoing Mortgage. The Subject Leases and Lands consist of producing
and non-producing oil and gas leases, oil, gas and mineral interests, oil and
gas royalty interests, and oil and gas overriding royalty interests affecting
lands situated in the State of Oklahoma in each of the counties listed on the
cover page of this Mortgage, together with all of Mortgagor’s interest in all
leases, lands and interests with which any of said interests may now or
hereafter be pooled, unitized or communitized. This Exhibit A shall include all
of Mortgagor’s interest in the leases described or referred to in this
Exhibit A, whether beneficially owned or as now or hereafter reflected of record
in the county records, and whether or not all lands covered by said leases are
specifically described or referred to. The net revenue interests and/or
interests in gross production set forth herein are the interests in production
of oil and/or gas hereby represented and warranted to be owned by Mortgagor in
the properties described, but this Exhibit A shall be deemed to cover any
additional interests of Mortgagor that are in excess of the net revenue
interests indicated herein and such designation shall not be deemed a limitation
on the interests covered hereby. Reference is hereby made to each particular
instrument described and referred to in this Exhibit A for further description
and for all the terms and conditions thereof and the lands covered thereby.

Where references in this Exhibit A state that any described interest is subject
to any referenced agreement, instrument, or outstanding interest, such reference
is made only to the extent, if any, that such agreement, instrument or interest
is valid and subsisting, and such references shall not create rights in or have
any effect upon any Person not party to this Mortgage, to which the Exhibit A is
attached. The Subject Leases and Lands are conveyed or mortgaged subject to
valid and presently subsisting easements and rights-of-way, either of record or
on the ground. All recording references in this Exhibit A are to the official
records of the Clerk of the County in which the lands affected by the described
instrument are situated.

This Mortgage may be executed in multiple counterparts, each of which is an
original and all of which are substantially identical and shall together
constitute but one and the same Mortgage except that to facilitate recordation,
there is attached to each counterpart which is to be recorded only that portion
of this Exhibit A which contains the description of the Lands located in the
County where that particular counterpart will be recorded. The Exhibit A to be
attached to the financing statement filed in the central filing jurisdiction of
each state shall contain descriptions of all of the Subject Leases and Lands in
that state that are affected by this Mortgage.

It is the intention of Mortgagor herein to convey or mortgage all of its
interests in the Subject Leases and the Lands, even though any such oil and gas
property may not be accurately described herein. Any acreage or depth limitation
language in this Exhibit A is included for the sole purpose of specifying or
limiting the warranties made by Mortgagor, but it is the intention of Mortgagor
to subject Mortgagor’s entire interest in the leases and/or lands described or
referred to in this Exhibit A without regard to acreage or depth limitations.

“Working Interest” or “WI” (expressed as a decimal) shall mean the interest of
Mortgagor in a particular Subject Lease, well, or unit as the case may be,
entitling Mortgagor to produce oil, gas and other Hydrocarbons produced
therefrom and being equivalent to the proportionate part of the cost of
exploration, development and production of oil, gas and other minerals borne by
the owners thereof with respect to such Subject Lease or well.

“Net Revenue Interest” or “NRI” (expressed as a decimal) means the warranted
interest of Mortgagor representing the proportionate share of the production of
oil, gas and other Hydrocarbons produced from the Subject Lease or well as the
case may be, to which Mortgagor is entitled after deduction of all royalties,
overriding royalty interests, production payments and other burdens on or
payments out of production, except severance, production, and other similar
taxes.

 

PREFACE TO EXHIBIT A – Page 1



--------------------------------------------------------------------------------

“Overriding Royalty Interest”, “ORRI” or “ORI” (expressed as a decimal) means an
interest in production which is free of any obligation for the expense of
exploration, development and production, bearing only its pro rata share of
severance, production and other similar taxes and, in instances where the
document creating the overriding royalty interest so provides, costs associated
with compression, dehydration, other treating or processing or transportation of
production of oil, gas or other minerals relating to the marketing of such
production.

“Royalty Interest” or “RI” (expressed as a decimal) means an interest in
production which results from an ownership in the mineral fee estate or royalty
estate in the relevant lands and which is free of any obligation for the expense
of exploration, development and production, bearing only its pro rata share of
severance, production and other similar taxes and, in instances where the
document creating the royalty interest so provides, costs associated with
compression, dehydration, other treating or processing or transportation of
production of oil, gas or other minerals relating to the marketing of such
production.

Notwithstanding the percentage of Working Interest, Net Revenue Interest,
Overriding Royalty Interest or Royalty Interest set forth with respect to a
particular oil, gas and mineral lease or well, Mortgagor intends that this
Mortgage shall convey or mortgage the entirety of Mortgagor’s interest in the
Subject Leases and the Lands.

Any reference herein to wells or well names, prospects or prospect names, if
any, shall be for information purposes and shall not limit the description of
the interests made subject to this Mortgage. Each reference to a lease herein
shall be deemed a reference to said lease as said lease may have been heretofore
amended and/or ratified, whether or not such amendments and ratifications are
referred to herein.

 

PREFACE TO EXHIBIT A – Page 2



--------------------------------------------------------------------------------

EXHIBIT A

 

EXHIBIT A